      Case 2:20-cv-04881-GJS Document 1 Filed 06/01/20 Page 1 of 13 Page ID #:1




 1   SO. CAL. EQUAL ACCESS GROUP
     Jason J. Kim (SBN 190246)
 2   Jason Yoon (SBN 306137)
     101 S. Western Ave., Second Floor
 3   Los Angeles, CA 90004
     Telephone: (213) 252-8008
 4   Facsimile: (213) 252-8009
     scalequalaccess@yahoo.com
 5
     Attorneys for Plaintiff
 6   SUNG CHOI
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
     SUNG CHOI,                                  Case No.:
11
                  Plaintiff,                     COMPLAINT FOR INJUNCTIVE
12                                               RELIEF AND DAMAGES FOR
           vs.                                   VIOLATION OF:
13
                                                 1. AMERICANS WITH DISABILITIES
14   SAUGUS SUPERETTE, LLC; HENRY                ACT, 42 U.S.C. §12131 et seq.;
15   ARKLIN, AS TRUSTEE OF ARKLIN                2. CALIFORNIA’S UNRUH CIVIL
     FAMILY TRUST; DOES 1 to 10,                 RIGHTS ACT, CAL CIV. CODE §§ 51 -
16                                               52 et seq.;
                  Defendants.
17                                               3. CALIFORNIA’S DISABLED
                                                 PERSONS ACT, CAL CIV. CODE §54 et
18                                               seq.
19                                               4. CALIFORNIA’S UNFAIR
                                                 COMPETITION ACT, CAL BUS & PROF
20                                               CODE § 17200, et seq.
21                                               5. NEGLIGENCE
22
23
24         Plaintiff SUNG CHOI (“Plaintiff”) complains of Defendants SAUGUS
25   SUPERETTE, LLC; HENRY ARKLIN, AS TRUSTEE OF ARKLIN FAMILY TRUST;
26   DOES 1 to 10 (“Defendants”) and alleges as follows:
27
28




                                   COMPLAINT FOR DAMAGES - 1
       Case 2:20-cv-04881-GJS Document 1 Filed 06/01/20 Page 2 of 13 Page ID #:2




 1                                 JURISDICTION AND VENUE
 2         1.     The Court has jurisdiction of this action pursuant to 28 USC §1331 for
 3   violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et seq.)
 4         2.     Pursuant to pendant jurisdiction, attendant and related causes of action,
 5   arising from the same nucleus of operating facts, are also brought under California law,
 6   including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 7   54, 54., 54.3 and 55.
 8         3.     Venue is proper in this court pursuant to 28 USC §1391(b). The real
 9   property which is the subject of this action is located in this district, Los Angeles County,
10   California, and that Plaintiff’s causes of action arose in this district.
11                                             PARTIES
12         4.     Plaintiff is a California resident with a physical disability with substantial
13   limitations in her ability to walk. Plaintiff suffers from dyspnea, anemia, and diabetes.
14   Plaintiff requires the use of a wheelchair at all times when traveling in public.
15         5.     Defendants are, or were at the time of the incident, the real property owners,
16   business operators, lessors and/or lessees of the real property for SAUGUS SUPERETTE
17   (“Business”) located at or about 25865 Railroad Ave., Santa Clarita, California.
18         6.     The true names and capacities, whether individual, corporate, associate or
19   otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
20   who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
21   Court to amend this Complaint when the true names and capacities have been
22   ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
23   fictitiously named Defendants are responsible in some manner, and therefore, liable to
24   Plaintiff for the acts herein alleged.
25         7.     Plaintiff is informed and believes, and thereon alleges that, at all relevant
26   times, each of the Defendants was the agent, employee, or alter-ego of each of the other
27   Defendants, and/or was acting in concert with each of the other Defendants, and in doing
28




                                    COMPLAINT FOR DAMAGES - 2
      Case 2:20-cv-04881-GJS Document 1 Filed 06/01/20 Page 3 of 13 Page ID #:3




 1   the things alleged herein was acting with the knowledge and consent of the other
 2   Defendants and within the course and scope of such agency or employment relationship.
 3         8.     Whenever and wherever reference is made in this Complaint to any act or
 4   failure to act by a defendant or Defendants, such allegations and references shall also be
 5   deemed to mean the acts and failures to act of each Defendant acting individually, jointly
 6   and severally.
 7                                  FACTUAL ALLEGATIONS
 8         9.     On or about January 8, 2020, Plaintiff went to the Business. On or about
 9   February 21, 2020, Plaintiff returned to the Business. The Business is a liquor store
10   business establishment, which is open to the public, is a place of public accommodation
11   and affects commerce through its operation.
12         10.    While attempting to enter the Business during each visit, Plaintiff personally
13   encountered a number of barriers that interfered with his ability to use and enjoy the
14   goods, services, privileges, and accommodations offered at the Business. To the extent
15   of Plaintiff’s personal knowledge, the barriers at the Business included, but were not
16   limited to, the following:
17                a.     Defendants failed to comply with the federal and state standards for
18                       the parking space designated for persons with disabilities. Defendants
19                       failed to provide any parking space designated for persons with
20                       disabilities.
21                b.     Defendants failed to comply with the federal and state standards for
22                       the parking space designated for persons with disabilities. Defendants
23                       failed to provide the parking space identification sign with the
24                       International Symbol of Accessibility.
25                c.     Defendants failed to comply with the federal and state standards for
26                       the parking space designated for persons with disabilities. Defendants
27                       failed to post required signage such as “Van Access,” “Minimum Fine
28                       $250” or “Unauthorized Parking.”



                                    COMPLAINT FOR DAMAGES - 3
      Case 2:20-cv-04881-GJS Document 1 Filed 06/01/20 Page 4 of 13 Page ID #:4




 1                d.     Defendants failed to maintain the parking space designated for
 2                       persons with disabilities to comply with the federal and state
 3                       standards. Defendants failed to provide proper van accessible space
 4                       designated for the persons with disabilities.
 5                e.     Defendant failed to maintain the parking space designated for persons
 6                       with disabilities to comply with the federal and state standards.
 7                       Defendants failed to paint the ground as required.
 8                f.     Defendant failed to maintain the parking space designated for persons
 9                       with disabilities to comply with the federal and state standards.
10                       Defendants failed to provide the access aisles with level surface
11                       slopes.
12                g.     Defendant failed to maintain the parking space designated for persons
13                       with disabilities to comply with the federal and state standards.
14                       Defendants failed to provide a proper ramp for the persons with
15                       disabilities.
16         11.    These barriers and conditions denied Plaintiff the full and equal access to the
17   Business. Plaintiff wishes to patronize the Business again as it is conveniently located
18   for Plaintiff. However, Plaintiff is deterred from visiting the Business because his
19   knowledge of these violations prevents him from returning until the barriers are removed.
20         12.    Based on the violations, Plaintiff alleges, on information and belief, that
21   there are additional barriers to accessibility at the Business after further site inspection.
22   Plaintiff seeks to have all barriers related to his disability remedied. See Doran v. 7-
23   Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
24         13.    In addition, Plaintiff alleges, on information and belief, that Defendants
25   knew that particular barriers render the Business inaccessible, violate state and federal
26   law, and interfere with access for the physically disabled.
27         14.    At all relevant times, Defendants had and still have control and dominion
28   over the conditions at this location and had and still have the financial resources to



                                    COMPLAINT FOR DAMAGES - 4
      Case 2:20-cv-04881-GJS Document 1 Filed 06/01/20 Page 5 of 13 Page ID #:5




 1   remove these barriers without much difficulty or expenses to make the Business
 2   accessible to the physically disabled in compliance with ADDAG and Title 24
 3   regulations. Defendants have not removed such barriers and have not modified the
 4   Business to conform to accessibility regulations.
 5                                   FIRST CAUSE OF ACTION
 6       VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
 7         15.    Plaintiff incorporates by reference each of the allegations in all prior
 8   paragraphs in this complaint.
 9         16.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
10   shall be discriminated against on the basis of disability in the full and equal enjoyment of
11   the goods, services, facilities, privileges, advantages, or accommodations of any place of
12   public accommodation by any person who owns, leases, or leases to, or operates a place
13   of public accommodation. See 42 U.S.C. § 12182(a).
14         17.    Discrimination, inter alia, includes:
15                a.    A failure to make reasonable modification in policies, practices, or
16                      procedures, when such modifications are necessary to afford such
17                      goods, services, facilities, privileges, advantages, or accommodations
18                      to individuals with disabilities, unless the entity can demonstrate that
19                      making such modifications would fundamentally alter the nature of
20                      such goods, services, facilities, privileges, advantages, or
21                      accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
22                b.    A failure to take such steps as may be necessary to ensure that no
23                      individual with a disability is excluded, denied services, segregated or
24                      otherwise treated differently than other individuals because of the
25                      absence of auxiliary aids and services, unless the entity can
26                      demonstrate that taking such steps would fundamentally alter the
27                      nature of the good, service, facility, privilege, advantage, or
28




                                     COMPLAINT FOR DAMAGES - 5
      Case 2:20-cv-04881-GJS Document 1 Filed 06/01/20 Page 6 of 13 Page ID #:6




 1                       accommodation being offered or would result in an undue burden. 42
 2                       U.S.C. § 12182(b)(2)(A)(iii).
 3                c.     A failure to remove architectural barriers, and communication barriers
 4                       that are structural in nature, in existing facilities, and transportation
 5                       barriers in existing vehicles and rail passenger cars used by an
 6                       establishment for transporting individuals (not including barriers that
 7                       can only be removed through the retrofitting of vehicles or rail
 8                       passenger cars by the installation of a hydraulic or other lift), where
 9                       such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
10                d.     A failure to make alterations in such a manner that, to the maximum
11                       extent feasible, the altered portions of the facility are readily
12                       accessible to and usable by individuals with disabilities, including
13                       individuals who use wheelchairs or to ensure that, to the maximum
14                       extent feasible, the path of travel to the altered area and the
15                       bathrooms, telephones, and drinking fountains serving the altered
16                       area, are readily accessible to and usable by individuals with
17                       disabilities where such alterations to the path or travel or the
18                       bathrooms, telephones, and drinking fountains serving the altered
19                       area are not disproportionate to the overall alterations in terms of cost
20                       and scope. 42 U.S.C. § 12183(a)(2).
21         18.    Where parking spaces are provided, accessible parking spaces shall be
22   provided. 1991 ADA Standards § 4.1.2(5); 2010 ADA Standards § 208. One in every
23   eight accessible spaces, but not less than one, shall be served by an access aisle 96 in
24   (2440 mm) wide minimum and shall be designated “van accessible.” 1991 ADA
25   Standards § 4.1.2(5)(b). For every six or fraction of six parking spaces, at least one shall
26   be van parking space. 2010 ADA Standards § 208.2.4.
27         19.    Under the ADA, the method and color of marking are to be addressed by
28   State or local laws or regulations. See 36 C.F.R., Part 1191. Under the California



                                   COMPLAINT FOR DAMAGES - 6
      Case 2:20-cv-04881-GJS Document 1 Filed 06/01/20 Page 7 of 13 Page ID #:7




 1   Building Code (“CBC”), the parking space identification signs shall include the
 2   International Symbol of Accessibility. Parking identification signs shall be reflectorized
 3   with a minimum area of 70 square inches. Additional language or an additional sign
 4   below the International Symbol of Accessibility shall state “Minimum Fine $250.” A
 5   parking space identification sign shall be permanently posted immediately adjacent and
 6   visible from each parking space, shall be located with its centerline a maximum of 12
 7   inches from the centerline of the parking space and may be posted on a wall at the
 8   interior end of the parking space. See CBC § 11B-502.6, et seq.
 9         20.    Moreover, an additional sign shall be posted either in a conspicuous place at
10   each entrance to an off-street parking facility or immediately adjacent to on-site
11   accessible parking and visible from each parking space. The additional sign shall not be
12   less than 17 inches wide by 22 inches high. The additional sign shall clearly state in
13   letters with a minimum height of 1 inch the following: “Unauthorized vehicles parked in
14   designated accessible spaces not displaying distinguishing placards or special license
15   plates issued for persons with disabilities will be towed always at the owner’s expense…”
16   See CBC § 11B-502.8, et seq.
17         21.    Here, Defendants failed to provide any parking space designated for persons
18   with disabilities. Defendants also failed to provide the parking space identification sign
19   with the International Symbol of Accessibility. In addition, Defendants failed to provide
20   signs stating “Minimum fine $250” or “Van Accessible.” Moreover, Defendants failed to
21   provide the additional sign with the specific languages stating “Unauthorized vehicles
22   parked in designated accessible spaces not displaying distinguishing placards or special
23   license plates issued for persons with disabilities will be towed always at the owner’s
24   expense…”
25         22.    For the parking spaces, access aisles shall be marked with a blue painted
26   borderline around their perimeter. The area within the blue borderlines shall be marked
27   with hatched lines a maximum of 36 inches (914 mm) on center in a color contrasting
28   with that of the aisle surface, preferably blue or white. The words "NO PARKING" shall



                                   COMPLAINT FOR DAMAGES - 7
      Case 2:20-cv-04881-GJS Document 1 Filed 06/01/20 Page 8 of 13 Page ID #:8




 1   be painted on the surface within each access aisle in white letters a minimum of 12 inches
 2   (305 mm) in height and located to be visible from the adjacent vehicular way. CBC §
 3   11B-502.3.3.
 4         23.    Here, Defendants failed to properly maintain the access aisles as there was
 5   no “NO PARKING” or blue lines painted on the parking surface. Moreover, Defendants
 6   failed to provide the access aisle with the minimum width of 96 inches.
 7         24.    The surface of each accessible car and van space shall have surface
 8   identification complying with either of the following options: The outline of a profile
 9   view of a wheel chair with occupant in white on a blue background a minimum 36” wide
10   by 36” high (914 mm x 914 mm). The centerline of the profile view shall be a maximum
11   of 6 inches (152 mm) from the centerline of the parking space, its sides parallel to the
12   length of the parking space and its lower side or corner aligned with the end of the
13   parking space length or by outlining or painting the parking space in blue and outlining
14   on the ground in white or a suitable contrasting color a profile view of a wheel chair with
15   occupant. See CBC § 11B-502.6.4, et seq.
16         25.    Here, Defendants failed to paint the International Symbol of Accessibility on
17   the surface as required.
18         26.    Under the 1991 Standards, parking spaces and access aisles must be level
19   with surface slopes not exceeding 1:50 (2%) in all directions. 1991 Standards § 4.6.2.
20   Accessible parking spaces shall be at least 96 in (2440 mm) wide. Parking access aisles
21   shall be part of an accessible route to the building or facility entrance and shall comply
22   with 4.3. Two accessible parking spaces may share a common access aisle. Parked
23   vehicle overhangs shall not reduce the clear width of an accessible route. Parking spaces
24   and access aisles shall be level with surface slopes not exceeding 1:50 (2%) in all
25   directions. 1991 Standards § 4.6.3.
26         27.    Here, the access aisles are not level with the parking spaces. Under the 2010
27   Standards, access aisles shall be at the same level as the parking spaces they serve.
28   Changes in level are not permitted. 2010 Standards § 502.4. “Access aisles are required



                                   COMPLAINT FOR DAMAGES - 8
      Case 2:20-cv-04881-GJS Document 1 Filed 06/01/20 Page 9 of 13 Page ID #:9




 1   to be nearly level in all directions to provide a surface for transfer to and from vehicles.”
 2   2010 Standards § 502.4 Advisory. Id. No more than a 1:48 slope is permitted. 2010
 3         28.    The cross slope of ramp surfaces shall be no greater than 1:50. Ramp
 4   surfaces shall comply with 4.5. 1991 Standards § 4.8.6. Ramps and landings with drop-
 5   offs shall have curbs, walls, railings, or projecting surfaces that prevent people from
 6   slipping off the ramp. Curbs shall be a minimum of 2 in (50 mm) high. 1991 Standards §
 7   4.8.7. Outdoor ramps and their approaches shall be designed so that water will not
 8   accumulate on walking surfaces. 1991 Standards § 4.8.8. Ground and floor surfaces
 9   along accessible routes and in accessible rooms and spaces including floors, walks,
10   ramps, stairs, and curb ramps, shall be stable, firm, slip-resistant, and shall comply with
11   4.5. 1991 Standards § 4.5.1.
12         29.    Here, Defendants failed to provide a compliant ramp.
13         30.    A public accommodation shall maintain in operable working condition those
14   features of facilities and equipment that are required to be readily accessible to and usable
15   by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a). By failing to
16   maintain the facility to be readily accessible and usable by Plaintiff, Defendants are in
17   violation of Plaintiff’s rights under the ADA and its related regulations.
18         31.    The Business has denied and continues to deny full and equal access to
19   Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
20   discriminated against due to the lack of accessible facilities, and therefore, seeks
21   injunctive relief to alter facilities to make such facilities readily accessible to and usable
22   by individuals with disabilities.
23                                SECOND CAUSE OF ACTION
24                   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
25         32.    Plaintiff incorporates by reference each of the allegations in all prior
26   paragraphs in this complaint.
27         33.    California Civil Code § 51 states, “All persons within the jurisdiction of this
28   state are free and equal, and no matter what their sex, race, color, religion, ancestry,



                                     COMPLAINT FOR DAMAGES - 9
     Case 2:20-cv-04881-GJS Document 1 Filed 06/01/20 Page 10 of 13 Page ID #:10




 1   national origin, disability, medical condition, genetic information, marital status, sexual
 2   orientation, citizenship, primary language, or immigration status are entitled to the full
 3   and equal accommodations, advantages, facilities, privileges, or services in all business
 4   establishments of every kind whatsoever.”
 5         34.    California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
 6   or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
 7   for each and every offense for the actual damages, and any amount that may be
 8   determined by a jury, or a court sitting without a jury, up to a maximum of three times the
 9   amount of actual damage but in no case less than four thousand dollars ($4,000) and any
10   attorney’s fees that may be determined by the court in addition thereto, suffered by any
11   person denied the rights provided in Section 51, 51.5, or 51.6.
12         35.    California Civil Code § 51(f) specifies, “a violation of the right of any
13   individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
14   shall also constitute a violation of this section.”
15         36.    The actions and omissions of Defendants alleged herein constitute a denial
16   of full and equal accommodation, advantages, facilities, privileges, or services by
17   physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
18   Defendants have discriminated against Plaintiff in violation of California Civil Code §§
19   51 and 52.
20         37.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
21   difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
22   damages as specified in California Civil Code §55.56(a)-(c).
23                                  THIRD CAUSE OF ACTION
24                VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
25         38.    Plaintiff incorporates by reference each of the allegations in all prior
26   paragraphs in this complaint.
27         39.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
28   entitled to full and equal access, as other members of the general public, to



                                    COMPLAINT FOR DAMAGES - 10
     Case 2:20-cv-04881-GJS Document 1 Filed 06/01/20 Page 11 of 13 Page ID #:11




 1   accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
 2   and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
 3   railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
 4   of transportation (whether private, public, franchised, licensed, contracted, or otherwise
 5   provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
 6   places of public accommodations, amusement, or resort, and other places in which the
 7   general public is invited, subject only to the conditions and limitations established by
 8   law, or state or federal regulation, and applicable alike to all persons.
 9         40.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
10   corporation who denies or interferes with admittance to or enjoyment of public facilities
11   as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an
12   individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
13   the actual damages, and any amount as may be determined by a jury, or a court sitting
14   without a jury, up to a maximum of three times the amount of actual damages but in no
15   case less than one thousand dollars ($1,000) and any attorney’s fees that may be
16   determined by the court in addition thereto, suffered by any person denied the rights
17   provided in Section 54, 54.1, and 54.2.
18         41.    California Civil Code § 54(d) specifies, “a violation of the right of an
19   individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
20   constitute a violation of this section, and nothing in this section shall be construed to limit
21   the access of any person in violation of that act.
22         42.    The actions and omissions of Defendants alleged herein constitute a denial
23   of full and equal accommodation, advantages, and facilities by physically disabled
24   persons within the meaning of California Civil Code § 54. Defendants have
25   discriminated against Plaintiff in violation of California Civil Code § 54.
26         43.    The violations of the California Disabled Persons Act caused Plaintiff to
27   experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
28   statutory damages as specified in California Civil Code §55.56(a)-(c).



                                   COMPLAINT FOR DAMAGES - 11
     Case 2:20-cv-04881-GJS Document 1 Filed 06/01/20 Page 12 of 13 Page ID #:12




 1                                FOURTH CAUSE OF ACTION
 2                                UNFAIR COMPETITION ACT
 3          44.    Plaintiff incorporates by reference each of the allegations in all prior
 4   paragraphs in this complaint.
 5          45.    Defendants have engaged in unfair competition, unfair or fraudulent
 6   business practices, and unfair, deceptive, untrue or misleading advertising in violation of
 7   the Unfair Competition Act. Bus & Prof. Code §§ 17200 et seq.
 8          46.    Defendants engage in business practices and policies that create systemic
 9   barriers to full and equal access for people with disability in violation of state and federal
10   law.
11          47.    The actions and omissions of Defendants are unfair and injurious to
12   Plaintiff, a consumer of the Business’ goods and services. As a result of Defendants’
13   unfair business practice and policies, Plaintiff suffered injury in fact. Plaintiff was not
14   provided with goods and services provided to other consumers. Plaintiff seeks relief
15   necessary to prevent Defendants’ continued unfair business practices and policies and
16   restitution of any month that Defendants acquired by means of such unfair competition,
17   including profits unfairly obtained.
18                                   FIFTH CAUSE OF ACTION
19                                          NEGLIGENCE
20          48.    Plaintiff incorporates by reference each of the allegations in all prior
21   paragraphs in this complaint.
22          49.    Defendants have a general duty and a duty under the ADA, Unruh Civil
23   Rights Act and California Disabled Persons Act to provide safe and accessible facilities
24   to the Plaintiff.
25          50.    Defendants breached their duty of care by violating the provisions of ADA,
26   Unruh Civil Rights Act and California Disabled Persons Act.
27          51.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
28   has suffered damages.



                                   COMPLAINT FOR DAMAGES - 12
     Case 2:20-cv-04881-GJS Document 1 Filed 06/01/20 Page 13 of 13 Page ID #:13




 1                                    PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff respectfully prays for relief and judgment against
 3   Defendants as follows:
 4         1.     For preliminary and permanent injunction directing Defendants to comply
 5   with the Americans with Disability Act and the Unruh Civil Rights Act;
 6         2.     Award of all appropriate damages, including but not limited to statutory
 7   damages, general damages and treble damages in amounts, according to proof;
 8         3.     Award of all reasonable restitution for Defendants’ unfair competition
 9   practices;
10         4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
11   action;
12         5.     Prejudgment interest pursuant to California Civil Code § 3291; and
13         6.     Such other and further relief as the Court deems just and proper.
14                              DEMAND FOR TRIAL BY JURY
15         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
16   demands a trial by jury on all issues so triable.
17   Dated: June 1, 2020                     SO. CAL. EQUAL ACCESS GROUP
18
19
20                                           By:   _/s/ Jason Yoon_______________
                                                   Jason Yoon, Esq.
21                                           Attorneys for Plaintiff
22
23
24
25
26
27
28




                                   COMPLAINT FOR DAMAGES - 13
